             Case 1:20-cv-01130-RJL Document 1-3 Filed 04/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                        Petitioner,

        v.                                            Civil Action No. __________________
Democratic Republic of Congo,

                        Respondent.




                                         [Proposed] Order

       Upon consideration of the Petition to Confirm Arbitral Award submitted by Petitioner DIGOIL

to confirm the arbitral award issued on November 7, 2018 in International Chamber of Commerce

(“ICC”) Arbitration No. 22370/DDA (“Award”) against Respondent, Democratic Republic of Congo

(“DRC”), it is hereby

       ORDERED that the Award is confirmed; and it is further

       ORDERED that judgment is entered against DRC and in favor of DIGOIL, ordering DRC to

pay $619,270,111.62 plus interest calculated at the rate of return of U.S. Treasury bonds for the next

20 years, plus 2%, from the date of November 7, 2018 until the Award is paid in full.


Dated: ____________________, 2020.

                                                              United States District Judge
